       Case: 3:17-cv-00417-wmc Document #: 47 Filed: 03/31/21 Page 1 of 1



                                                                rt7T- P D

                      UNITED STATES DISTRICT COURT
                                                  tIAR 31 NM 11: 16
                FOR THE WESTERN DISTRICT OF WISCONSIN
                                              rt.c; '15

ANTWAN IMOB SLATER,
                     Plaintiff,
V.                                 Case No. 2017-CV-417-wmc
LARRIX ET AL,
             Defendants.



                             NOTICE OF APPEAL




Notice is hereby given that Antwan Imob Slater, plaintiff in the above case
hereby appeal to the U.S. Court of Appeals for the 7th Circuit from the final
judgment entered in this action on the 1st day of March, 2021


Dated this a.3
             .'!day of March, 2021.

                                                      ,24a1PC>
                                       gaAr        Slater
                                                    c)    #471227
                                       John Burke Correctional Center
                                       PO Box 900
                                       Waupun, WI 53963
